DETAILED ACTION
In response to communications filed 11/30/2020.
Claims 1, 3-6, 8-16, 19-20 and 22-25 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kin-Wah Tong (Reg. No. 39,400) on February 9th 2021.

The application has been amended as follows:

IN THE CLAIMS:

Rewrite claims 1, 3, 19, 20 and 22 as the following:

--1. (Amended) A method comprising:
, wherein the first radio access infrastructure comprises long term evolution radio access components and wherein the second radio access infrastructure comprises fifth generation radio access components;
establishing, by the processing system in response to the request, a first session for the endpoint device via the first radio access infrastructure;
establishing, by the processing system in response to the request, a second session for the endpoint device via the second radio access infrastructure of the cellular network, wherein the connection to the packet data network comprises the first session and the second session;
configuring, by the processing system, a first one of the first session or the second session for control plane signaling for the connection, wherein the control plane signaling is for both the first session and the second session; 
configuring, by the processing system, at least a second one of the first session or the second session for user plane communications for the connection, wherein the configuring the at least the second one of the first session or the second session for the user plane communications for the connection comprises:
assigning a first data volume or a first percentage of user plane data of the connection to the first session; and
assigning a second data volume or a second percentage of user plane data of the connection to the second session; and
transmitting, by the processing system, an instruction to the endpoint device containing at least one parameter of the connection to the packet data network, wherein the at least one parameter includes an identification of the first one of the first session or the second session that is configured for control plane signaling for the connection.—

--3. (Amended) The method of claim [[2]]1, wherein the assigning the first data volume or the first percentage and the assigning the second data volume or the second percentage are based upon:
	a time of day;
	a location;
	an event;
	an indication of a user preference for the second session;
	a service performance;
	a condition of the cellular network; or
a capability of the endpoint device.--

--19. (Amended) A non-transitory computer-readable medium storing instructions which, when executed by a processing system of a cellular network including at least one processor, cause the processing system to perform operations, the operations comprising:
, wherein the first radio access infrastructure comprises long term evolution radio access components and wherein the second radio access infrastructure comprises fifth generation radio access components;
establishing, in response to the request, a first session for the endpoint device via the first radio access infrastructure;
establishing, in response to the request, a second session for the endpoint device via the second radio access infrastructure of the cellular network, wherein the connection to the packet data network comprises the first session and the second session;
configuring a first one of the first session or the second session for control plane signaling for the connection, wherein the control plane signaling is for both the first session and the second session; 
configuring at least a second one of the first session or the second session for user plane communications for the connection, wherein the configuring the at least the second one of the first session or the second session for the user plane communications for the connection comprises:
assigning a first data volume or a first percentage of user plane data of the connection to the first session; and
assigning a second data volume or a second percentage of user plane data of the connection to the second session; and


--20. (Amended) A device comprising:
a processing system including at least one processor; and
a non-transitory computer-readable medium storing instructions which, when executed by the processing system when deployed in a cellular network, cause the processing system to perform operations, the operations comprising:
receiving, from an endpoint device, a request to establish a connection to a packet data network via the cellular network, wherein the request is received via one of a first radio access infrastructure of the cellular network or a second radio access infrastructure of the cellular network, wherein the first radio access infrastructure comprises long term evolution radio access components and wherein the second radio access infrastructure comprises fifth generation radio access components;
establishing, in response to the request, a first session for the endpoint device via the first radio access infrastructure;
establishing, in response to the request, a second session for the endpoint device via the second radio access infrastructure of the cellular network, wherein the connection to the packet data network comprises the first session and the second session;

configuring at least a second one of the first session or the second session for user plane communications for the connection, wherein the configuring the at least the second one of the first session or the second session for the user plane communications for the connection comprises:
assigning a first data volume or a first percentage of user plane data of the connection to the first session; and
assigning a second data volume or a second percentage of user plane data of the connection to the second session; and
transmitting an instruction to the endpoint device containing at least one parameter of the connection to the packet data network, wherein the at least one parameter includes an identification of the first one of the first session or the second session that is configured for control plane signaling for the connection.--

--22. (Amended) The device of claim [[21]] 20, wherein the assigning the first data volume or the first percentage and the assigning the second data volume or the second percentage are based upon:
	a time of day;
	a location;
	an event;
	an indication of a user preference for the second session;

	a condition of the cellular network; or
a capability of the endpoint device.--

Add claims 23-25 as the following:

--23. (New) The device of claim 20, wherein the endpoint device utilizes a first radio for the connection to the packet data network via the first session and a second radio for the connection to the packet data network via the second session, and wherein the first radio and the second radio are both activated for the connection.--

--24. (New) The device of claim 20, wherein the first radio access infrastructure is configured to operate in a frequency band below 5 gigahertz and wherein the second radio access infrastructure is configured to operate in a frequency band above 5 gigahertz.--

--25. (New) The device of claim 24, wherein the second radio access infrastructure is configured to operate in a frequency band above 20 gigahertz.--

In addition to previously canceled claims 17 and 18, cancel claims 2, 7 and 21.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in independent claims 1, 19 and 20 with proper motivation at or before the time it was effectively filed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468